Exhibit 10.3

 

ASSET PURCHASE AGREEMENT

 

AMONG

 

NEENAH PAPER COMPANY OF CANADA

 

As Seller

 

And

 

AZURE MOUNTAIN CAPITAL FINANCIAL CORPORATION

 

As Purchaser

 

MADE AS OF

 

June 24, 2008

 

 

PICTOU PULP MILL WORKING CAPITAL ASSETS

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1 – INTERPRETATION

1

 

 

 

1.1

Definitions

1

1.2

Headings

3

1.3

Extended Meanings

3

1.4

Statutory References

4

1.5

Accounting Principles

4

1.6

Currency, Prices and Values

4

1.7

Schedules

4

 

 

 

Article 2 – SALE AND PURCHASE

5

 

 

 

2.1

Assets to be Sold and Purchased

5

2.2

Retained Liabilities

5

2.3

Purchase Price

5

2.4

Purchase Price Adjustment

5

2.5

Allocation of Purchase Price; Taxes

8

2.6

Section 85 Election

9

2.7

Instruments of Conveyance

9

 

 

 

Article 3 – REPRESENTATIONS AND WARRANTIES

9

 

 

 

3.1

Seller’s Representations and Warranties

9

3.2

Survival of Seller’s Representations, Warranties and Covenants

12

3.3

Purchaser’s Representations and Warranties

13

3.4

Survival of Purchaser’s Representations, Warranties and Covenants

14

 

 

 

Article 4 – COVENANTS

14

 

 

4.1

Governmental Filings

14

4.2

Expenses

14

4.3

Indemnification for Brokerage Commissions

15

4.4

Further Assurances

15

4.5

Use of Seller’s Trade Name

15

4.6

Money Received After Closing

15

 

 

 

Article 5 – CLOSING ARRANGEMENTS

16

 

 

 

5.1

Closing

16

 

 

 

Article 6 – GENERAL

16

 

 

 

6.1

Time of the Essence

16

6.2

Public Announcements

16

6.3

Benefit of the Agreement

16

6.4

Third Party Beneficiaries

16

 

--------------------------------------------------------------------------------


 

6.5

Entire Agreement

16

6.6

Amendments and Waivers

17

6.7

Assignment

17

6.8

Notices

17

6.9

Remedies Cumulative

18

6.10

Governing Law

18

6.11

Attornment

18

6.12

Counterparts

18

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS AGREEMENT is made as of June 24, 2008, between NEENAH PAPER COMPANY OF
CANADA, an unlimited company incorporated under the laws of Nova Scotia
(“Seller”) and AZURE MOUNTAIN CAPITAL FINANCIAL CORPORATION, an unlimited
company incorporated under the laws of Nova Scotia (“Purchaser”).

 

PRELIMINARY STATEMENT

 

Purchaser desires to purchase, and Seller desires to sell, the Assets (as
defined herein) relating to the business conducted by Seller at and only with
respect to its Pictou County, Nova Scotia pulp mill (the “Pictou Pulp Mill” or
the “Pulp Business”), for the consideration set forth below, subject to the
terms and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
herein contained, the parties hereto agree as follows:

 

ARTICLE 1 – INTERPRETATION

 

1.1          Definitions

 

In this Agreement, unless something in the subject matter or context is
inconsistent therewith, the following terms shall have the respective meanings
set out below and grammatical variations of such terms shall have corresponding
meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person,
and for these purposes “control” is the power whether by contract or ownership
of equity interests or otherwise to select a majority of the board of directors
or other supervisory management authority of an Entity, whether directly or
indirectly through a chain of Entities that are “controlled” within the
foregoing meaning; provided, however, that for purposes of this Agreement,
Seller and Purchaser shall be deemed not to be Affiliates of each other;

 

“Agreement” means this asset purchase agreement including the Preliminary
Statement and Schedules to this agreement, as amended, supplemented or restated
from time to time;

 

“Applicable Law” means any applicable domestic or foreign, federal, provincial
or local law, including any statute or subordinate legislation or treaty and any
applicable rule, regulation, ordinance, requirement, order, Permit, judgment,
injunction, award or decree or other binding requirement of a Governmental
Authority having the force of law;

 

“Assets” has the meaning set out in Section 2.1;

 

“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
New York, New York, Atlanta, Georgia or Halifax, Nova Scotia;

 

“Closing” means the closing of the transactions contemplated hereby;

 

1

--------------------------------------------------------------------------------


 

“Closing Date” means the date hereof;

 

“Contract” means any agreement, indenture, contract, lease, deed of trust,
licence, option, instrument or other commitment, whether written or oral;

 

“Entity” means a Person other than an individual;

 

“GAAP” has the meaning set out in Section 1.5;

 

“Governmental Authority” means any domestic or foreign, federal, provincial,
municipal, local or other governmental, quasi-governmental, legislative,
executive, judicial or administrative body or person having jurisdiction in the
relevant circumstances, including any governmental ministry, agency, branch,
department, commission, board, tribunal, bureau or arbitrator;

 

“Issued Shares” has the meaning set out in Section 2.3(a);

 

“knowledge”, with respect to Seller, means the actual knowledge, after due
enquiry, of any of the Persons listed on Schedule 1.1(a);

 

“lien or other encumbrance” or “Encumbrance” means any lien, pledge, hypothec,
mortgage, security interest of any nature, adverse claim, reservation, easement,
title retention agreement, claim, lease, charge, option, right of first refusal,
easement, servitude, transfer restriction under any shareholder or similar
agreement, encumbrance or any other restriction or limitation whatsoever, or any
Contract to create any of the foregoing;

 

“Losses” means all fines, losses, liabilities, damages, deficiencies, costs or
expenses (including interest, legal fees and disbursements of legal counsel)
arising directly or indirectly as a consequence of such matter;

 

“Material Adverse Change” and “Material Adverse Effect” mean any event, change
or effect that, when taken individually or together with all other adverse
effects, will or is reasonably likely to have a materially adverse effect on the
business, affairs, capitalization, assets, liabilities, results of operations,
condition (financial or otherwise) or prospects of the Pulp Business, taken as a
whole; provided, however, that effects or changes relating to:

 

(a)                                  changes in general political and economic
conditions and changes affecting generally the industries and markets in which
the Pulp Business is conducted that, in any of the foregoing cases, do not
affect the Pulp Business, taken as a whole, in a disproportionate manner
relative to other participants in the same industry as the Pulp Business;

 

(b)                                 the effect of any changes in applicable
laws, regulations or accounting rules; and

 

(c)                                  the fact of the pendency of the
transactions contemplated by this Agreement and the identity of Purchaser;

 

2

--------------------------------------------------------------------------------


 

are not Material Adverse Changes or Material Adverse Effects and are not to be
taken into account in determining whether a Material Adverse Change or a
Material Adverse Effect has occurred;

 

“Person” means any individual, corporation, company, unlimited liability
company, partnership, firm, joint venture, association, joint-stock company,
trust, unincorporated organization, Governmental Authority or other legal or
business entity however designated or constituted;

 

“Pictou Pulp Mill” has the meaning set out in the Preliminary Statement;

 

“Pulp Business” has the meaning set out in the Preliminary Statement;

 

“Purchase Price” has the meaning set out in Section 2.3;

 

“Purchaser” has the meaning set out on Page 2;

 

“Seller” has the meaning set out on Page 2;

 

“Taxes” means any federal, provincial, local or foreign, income, capital,
branch, goods and services, valued added, harmonized sales, gross receipts,
property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add-on minimum, ad valorem, or excise tax, or any
other tax, custom, duty, governmental fee or other like assessment or charge of
any kind whatsoever, together with any interest or penalty, imposed by any
Governmental Authority; provided, however, that in no event shall Taxes be
deemed to include any transfer tax or capital gains tax payable in connection
with the purchase and sale of the Assets; and

 

“Time of Closing” means 10:15 a.m. in Nova Scotia on the Closing Date, with an
effective Time of Closing for accounting purposes of 12:01 a.m. in Nova Scotia
on the Closing Date.

 

1.2                               Headings

 

The division of this Agreement into articles and sections and the insertion of a
table of contents and headings are for convenience of reference only and are not
to affect the construction or interpretation of this Agreement.  The terms
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof.  Unless something in
the subject matter or context is inconsistent therewith, references herein to
Articles and Sections are to Articles and Sections of this Agreement.

 

1.3                               Extended Meanings

 

In this Agreement words importing the singular number only include the plural
and vice versa and words importing any gender include all genders.  Unless
something in the subject matter or context is inconsistent therewith, the term
“including” means “including without limiting the generality of the foregoing”.

 

3

--------------------------------------------------------------------------------


 

1.4                               Statutory References

 

Unless something in the subject matter or context is inconsistent therewith and
except with respect to Environmental Laws, each reference to any statute refers
to that statute and to the regulations made under that statute, as now enacted
or as the same may from time to time be amended, re-enacted or replaced.

 

1.5                               Accounting Principles

 

Wherever in this Agreement reference is made to a calculation to be made or an
action to be taken in accordance with generally accepted accounting principles,
such reference will be deemed to be to the generally accepted accounting
principles in the United States from time to time (“GAAP”), applicable as at the
date on which such calculation or action is made or taken or required to be made
or taken.

 

1.6                               Currency, Prices and Values

 

All references to currency, prices and values (monetary, accounting, financial
or otherwise) herein are to lawful currency of Canada unless otherwise
specified.

 

1.7                               Schedules

 

(a)           The following Schedules are attached to and form part of this
Agreement:

 

 

Schedule

 

Contents

 

Schedule 1.1(a)

-

Knowledge of Certain Persons

 

Schedule 2.5

-

Allocation of Purchase Price

 

Schedule 2.6

-

Section 85(1) Tax Election Amounts

 

Schedule 3.1(c)

-

Compliance with Laws

 

Schedule 3.1(e)

-

Actions and Proceedings

 

Schedule 3.1(j)

-

Location of Assets

 

Schedule 3.1(m)

-

Insurance Policies

 

--------------------------------------------------------------------------------

* The schedules listed above have been omitted in accordance with Item
601(b)(2) of Regulation S-K. The Company hereby undertakes to furnish to the
Securities and Exchange Commission a copy of any omitted exhibits or schedules
upon supplemental request.

 

(b)           Any matter disclosed on any of the Schedules hereto shall be
deemed to be disclosed on each other Schedule hereto relating to such matters.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 2 – SALE AND PURCHASE

 

2.1                               Assets to be Sold and Purchased

 

Seller hereby sells, assigns, transfers, conveys and delivers to Purchaser, as
of the Time of Closing, the following current assets of Seller relating to the
Pulp Business:

 

(a)                                  the trade receivables of the Pulp Business
as reflected in Seller’s general ledger accounts numbers 000-0321 and
000-0321-100; and

 

(b)                                 the hardwood pulp inventory and the softwood
pulp inventory of the Pulp Business as reflected in Seller’s general ledger
accounts numbers 000-0631 and 000-0633, respectively.

 

All of the foregoing assets and properties being sold, assigned, transferred,
conveyed and delivered to Purchaser hereunder are hereinafter referred to as the
“Assets”.

 

2.2                               Retained Liabilities

 

Notwithstanding anything to the contrary contained herein, Purchaser shall not
hereby assume, or in any way be liable or responsible for, any liabilities or
obligations of Seller.

 

2.3                               Purchase Price

 

Subject to the adjustments contemplated in Section 2.4, the aggregate purchase
price (the “Purchase Price”) payable by Purchaser to Seller for the Assets shall
be $41,993,380, which shall be satisfied as follows:

 

(a)                                  the issuance by Purchaser to Seller of
41,993,380 no par value common shares of Purchaser (the “Issued Shares”)
represented by share certificate no. NPV-1 registered in the name of Seller, the
receipt of which is hereby acknowledged by Seller; and

 

(b)                                 all purchase price adjustments pursuant to
Section 2.4 shall be satisfied by payment of cash as specified in Section 2.4.

 

2.4                               Purchase Price Adjustment

 

(a)           The Purchase Price shall be adjusted as set forth in this
Section 2.4.

 

(b)           At the Time of Closing, Seller shall provide to Purchaser a
complete list of the receivables referred to in Section 2.1(a) (the “Closing
Date Receivables List”).  The aggregate amount of the receivables listed in the
Closing Date Receivables List is referred to as the “Closing Date Receivables
Amount”.

 

(i)             If the Closing Date Receivables Amount is less than $28,086,792
(the “Target Receivables Amount”), the Purchase Price shall be decreased by an
amount (the “Purchase Price Receivables Reduction Amount”) equal

 

5

--------------------------------------------------------------------------------


 

to the difference between the Target Receivables Amount and the Closing Date
Receivables Amount, and Seller shall immediately thereafter pay to Purchaser in
immediately available funds the Purchase Price Receivables Reduction Amount.

 

(ii)          If the Closing Date Receivables Amount is greater than the Target
Receivables Amount, the Purchase Price shall be increased by an amount (the
“Purchase Price Receivables Increase Amount”) equal to the difference between
the Closing Date Receivables Amount and the Target Receivables Amount, and
Purchaser shall immediately after the Closing pay to Seller in immediately
available funds the Purchase Price Receivables Increase Amount.

 

(c)           At the Time of Closing, Seller shall provide to Purchaser a
reasonable estimate of the aggregate value of the inventories referred to in
Section 2.1(b) (the “Closing Date Inventories Estimate”).

 

(i)             If the Closing Date Inventories Estimate is less than $9,333,265
(the “Target Inventories Amount”), the Purchase Price shall be decreased by an
amount (the “Purchase Price Inventories Reduction Amount”) equal to the
difference between the Target Inventories Amount and the Closing Date
Inventories Estimate, and Seller shall immediately thereafter pay to Purchaser
in immediately available funds the Purchase Price Inventories Reduction Amount.

 

(ii)          If the Closing Date Inventories Estimate is greater than the
Target Inventories Amount, the Purchase Price shall be increased by an amount
(the “Purchase Price Inventories Increase Amount”) equal to the difference
between the Closing Date Inventories Estimate and the Target Inventories Amount,
and Purchaser shall immediately after the Closing pay to Seller in immediately
available funds the Purchase Price Inventories Increase Amount.

 

(d)           For purposes of Section 2.4(d), if the difference between (x) the
sum of the Purchase Price Receivables Reduction Amount and the Purchase Price
Inventories Reduction Amount, minus (y) the Purchase Price Receivables Increase
Amount and the Purchase Price Inventories Increase Amount is a positive amount,
such amount is referred to as the “Seller Closing Payment”; and if the
difference is a negative amount, the absolute value thereof shall be referred to
as the “Purchaser Closing Payment”.

 

Not later than 30 calendar days following the Closing Date, Purchaser will
prepare and deliver to Seller a calculation of the value of the Assets as of the
Closing Date (the “Final Net Working Capital”) in accordance with GAAP applied
in a manner consistent with Seller’s historic practices.  The “Target Net
Working Capital” is an amount equal to $37,420,057.

 

(i)             If the Final Net Working Capital is less than:

 

6

--------------------------------------------------------------------------------


 

(A)                              the Target Net Working Capital minus the Seller
Closing Payment, or

 

(B)                                the Target Net Working Capital plus the
Purchaser Closing Payment,

 

the Purchase Price shall be decreased by an amount (the “Purchase Price
Reduction Amount”) equal to:

 

(I)            in the case of clause (A), (x) the Target Net Working Capital
minus (y) the sum of the Final Net Working Capital plus the Seller Closing
Payment, or

 

(II)        in the case of clause (B), (x) the Target Net Working Capital minus
(y) the difference between the Final Net Working Capital minus the Purchaser
Closing Payment,

 

and Seller shall, on the Final Determination Date, pay to Purchaser in
immediately available funds the Purchase Price Reduction Amount.

 

(ii)          If the Final Net Working Capital is more than:

 

(A)                              the Target Net Working Capital minus the Seller
Closing Payment, or

 

(B)                                the Target Net Working Capital plus the
Purchaser Closing Payment,

 

the Purchase Price shall be increased by an amount (the “Purchase Price Increase
Amount”) equal to:

 

(I)            in the case of clause (A), (x) the sum of the Final Net Working
Capital plus the Seller Closing Payment, minus (y) the Target Net Working
Capital, or

 

(II)        in the case of clause (B), (x) the difference between the Final Net
Working Capital minus the Purchaser Closing Payment, minus (y) the Target Net
Working Capital,

 

and Purchaser shall, on the Final Determination Date, pay to Seller in
immediately available funds the Purchase Price Increase Amount.

 

(iii)       For purposes of this Section 2.4, “Final Determination Date” means
the date that is two Business Days after the Final Net Working Capital
calculation is delivered unless the calculation is disputed in accordance with
Section 2.4(d), in which case the Final Determination Date means within two
Business Days of the date that the Final Net Working Capital is finally
determined pursuant to Section 2.4(d).

 

7

--------------------------------------------------------------------------------


 

(e)           Seller shall have a period of five calendar days from the date it
receives the Final Net Working Capital calculation in which to review the same. 
For the purpose of such review, Purchaser agrees to cause its auditors to permit
Seller and its authorized representatives to examine all working papers,
schedules and other documentation used or prepared by Seller’s auditors.  If no
objection to the Closing Financial Statements is given by Seller to Purchaser
within such five-day period, the calculation shall be deemed to have been
approved as of the last day of such five-day period.

 

(i)             If Seller objects to the calculation within such five-day period
by giving notice to Purchaser setting out in reasonable detail the nature of
such objection, the parties agree to attempt to resolve the matters in dispute
within 10 days from the date Seller gives such notice to Purchaser.  If all
matters in dispute are resolved by the parties, the calculation shall be
modified to the extent required to give effect to such resolution and shall be
deemed to have been approved as of the date of such resolution.

 

(ii)          If the parties cannot resolve all matters in dispute within such
10-day period, all unresolved matters shall be submitted to the Canadian
national office of Ernst & Young (the “Arbitrator”) for resolution, and the
Arbitrator shall be given access to all materials and information reasonably
requested by it for such purpose.  The rules and procedures to be followed in
the arbitration proceedings shall be determined by the Arbitrator in its
discretion.  The Arbitrator’s determination of all such matters shall be final
and binding on both parties and shall not be subject to appeal by either party. 
The fees and expenses of the Arbitrator shall be borne equally by the parties
unless the Arbitrator determines that the overall position taken by one of the
parties was unreasonable and without material merit, in which case the
Arbitrator may require such party to pay all of the costs of the arbitration. 
The Final Net Working Capital calculation shall be modified to the extent
required to give effect to the Arbitrator’s determination and shall be deemed to
have been approved as of the date of such determination.

 

2.5                               Allocation of Purchase Price; Taxes

 

(a)                                  The Purchase Price will be allocated in
accordance with Schedule 2.5, which Schedule shall be modified as appropriate to
reflect the adjustments to the Purchase Price contemplated in Section 2.4.

 

(b)                                 Seller and Purchaser, in filing their
respective income tax returns, will use the allocations of the Purchase Price as
set forth in Schedule 2.5.

 

(c)                                  Purchaser and Seller shall file all
applicable transfer tax forms and declarations in connection with the
transactions contemplated hereby.  All Taxes applicable to the Assets for
periods beginning before and ending after the Closing Date, and any other
charges which are appropriate subjects for proration, shall be prorated on a
daily basis as of 12:01 a.m. on the Closing Date between Seller and

 

8

--------------------------------------------------------------------------------


 

Purchaser; provided, however, that all 2008 property, ad valorem or similar
Taxes shall be allocated to Seller for the period (or partial periods) ending on
the Closing Date based on a daily proration of the most recent (as of the
Closing Date) ascertainable property, ad valorem or similar Taxes to be
prorated.  Any amount of 2008 property, ad valorem or similar Taxes not
allocated to Seller shall be allocated to Purchaser.  Any refund of 2008
property, ad valorem or similar Taxes (net of costs incurred to recover same)
shall be prorated between Seller and Purchaser in the same proportion.

 

2.6                               Section 85 Election

 

Seller and Purchaser shall jointly elect under subsection 85(1) of the Income
Tax Act (Canada) (the “ITA”), in prescribed form and within the time provided in
subsection 85(6) of the ITA, that Seller’s proceeds of disposition and
Purchaser’s cost of each asset transferred be such amounts as are set out in
Schedule 2.6, which Schedule shall be modified as appropriate to reflect the
adjustments to the Purchase Price contemplated in Section 2.4.

 

2.7                               Instruments of Conveyance

 

In order to effectuate the sale, assignment, transfer and conveyance of the
Assets, the Seller has, or has caused its Affiliates to, execute and deliver to
Purchaser at the Time of Closing:

 

(a)                                  one or more bills of sale; and

 

(b)                                 such other instruments of conveyance and
other documents as Purchaser has reasonably deemed necessary or appropriate to
vest in, or confirm to, Purchaser title to all of the Assets as contemplated by
this Agreement.

 

ARTICLE 3 – REPRESENTATIONS AND WARRANTIES

 

3.1                               Seller’s Representations and Warranties

 

Seller represents and warrants to Purchaser as follows and acknowledges that
Purchaser is relying on such representations and warranties in connection with
its consummation of the transactions contemplated hereby:

 

(a)                                  Due Incorporation and Authority

 

Seller is an unlimited company duly incorporated, validly existing and in good
standing with respect to filing its annual returns under the laws of the
Province of Nova Scotia and has all requisite corporate power and capacity to
own, lease and operate its assets, properties and business and to carry on its
business as currently conducted.

 

(b)                                 Authority to Execute and Perform Agreement

 

Seller has all requisite corporate power and capacity to enter into, execute and
deliver this Agreement and to perform its obligations hereunder.  This Agreement
and the other documents

 

9

--------------------------------------------------------------------------------


 

and agreements being delivered by Seller hereunder have been duly authorized,
executed and delivered by Seller and (assuming the due authorization, execution
and delivery of this Agreement and the documents and agreements to be delivered
by Seller hereunder by the other parties thereto and the validity and binding
effect hereof and thereof on such other parties) are valid and binding
obligations of Seller, as applicable, enforceable against Seller in accordance
with their terms.

 

(c)                                  Compliance with Laws

 

Except as set forth on Schedule 3.1(c), there are no current material violations
of any Applicable Law relating to the Assets.

 

(d)                                 No Breach

 

The execution, delivery and performance by Seller of this Agreement and the
other agreements and documents required to be delivered by Seller under this
Agreement, and the consummation by Seller of the transactions contemplated
hereby and thereby, will not:

 

(i)    violate or result in the breach of any provision of the constating
documents of Seller or any resolution of the board of directors (or any
committee thereof) or shareholders of Seller;

 

(ii)   result in the creation or imposition of any lien or other encumbrance
upon any of the Assets (other than any liens or encumbrances created by
Purchaser); or

 

(iii)  violate any Applicable Law in Canada applicable to Seller or any of the
Assets.

 

(e)                                  Actions and Proceedings

 

Except as set forth on Schedule 3.1(e):

 

(i)    there are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or other Governmental Authority against Seller
or any of its Affiliates in respect of any of the Assets; and

 

(ii)   there are no actions, litigation or suits or legal, administrative or
arbitral proceedings pending or, to the knowledge of Seller, threatened against
or affecting Seller or any of its Affiliates in respect of any of the Assets at
law or in equity or before any federal, provincial, municipal or other
Governmental Authority, domestic or foreign, which could reasonably be expected
to have a Material Adverse Effect.

 

(f)                                    Consents and Approvals

 

The execution and delivery by Seller of this Agreement and the other agreements
and documents required to be delivered by Seller under this Agreement, and the
performance by

 

10

--------------------------------------------------------------------------------


 

Seller of its obligations hereunder and thereunder, do not require Seller or its
Affiliates to obtain any consent, approval or action of, or make any filing with
or give any notice to, any Governmental Authority or any other Person.

 

(g)                                 Expropriation

 

No part of the Assets has been taken or expropriated by any Governmental
Authority, nor, to Seller’s knowledge, are there any proposals to give any
notice of or to commence any proceedings for expropriation or taking.

 

(h)                                 Title to Assets

 

As of the Time of Closing, Seller will have title to the Assets free and clear
of any lien or other encumbrance other than carriers’, mechanics’,
warehousemen’s, suppliers’, repairers’, storers’ or similar possessory liens or
encumbrances arising in the ordinary course of business of the Pulp Business.

 

(i)                                     Taxes

 

(i)    Seller has duly filed on a timely basis all tax returns required to be
filed by it and has paid or remitted (in the case of goods and services tax,
harmonized sales tax or other sales tax) all Taxes which are due and payable,
and all assessments, reassessments, governmental charges, penalties, interest
and fines due and payable by it.  Seller has made adequate provision for Taxes
payable for the current period and any previous period for which tax returns are
not yet required to be filed.  There are no actions, suits, proceedings,
investigations or claims pending or, to the knowledge of Seller, threatened
against Seller in respect of Taxes, governmental charges or assessments, nor are
any material matters under discussion with any Governmental Authority relating
to Taxes, governmental charges or assessments asserted by any such authority. 
Seller has withheld from each payment made to any of its past or present
employees, officers or directors, and to any non-resident of Canada, the amount
of all Taxes and other deductions required to be withheld therefrom, and has
paid the same to the proper Tax or other receiving officers within the time
required under any applicable legislation.

 

(ii)   Seller is not a non-resident of Canada for the purposes of the Tax Act.

 

(j)                                     Location of Assets

 

With the exception of inventory in transit, all the tangible assets comprising
the Assets are situate at the locations set out in Schedule 3.1(j).

 

11

--------------------------------------------------------------------------------


 

(k)                                  Inventories

 

Since December 31, 2007, the inventories comprising part of the Assets have been
maintained and accounted for in the ordinary course of business consistent with
past practice and GAAP.

 

(l)                                     Accounts Receivable

 

All accounts receivable, book debts and other debts due or accruing to Seller in
connection with the Pulp Business are, to Seller’s knowledge, bona fide and good
and, subject to an allowance for doubtful accounts which have been reflected on
the books of Seller in accordance with GAAP, collectible without set-off or
counterclaim (excluding any accounts receivable associated with MacTara Limited,
the material details of which Seller has provided to Purchaser).

 

(m)                               Insurance

 

Schedule 3.1(m) sets out all insurance policies (specifying the insurer, the
amount of the coverage, the type of insurance and the policy number) maintained
by Seller on the Assets as of the date hereof.

 

3.2                               Survival of Seller’s Representations,
Warranties and Covenants

 

The representations and warranties and, to the extent they have not been fully
performed at or prior to the Time of Closing, the covenants of Seller contained
in this Agreement and any agreement, instrument, certificate or other document
executed or delivered pursuant hereto shall survive the Closing for a period of
18 months from and after the Closing Date and, notwithstanding such closing or
any investigation made by or on behalf of Purchaser, shall continue in full
force and effect for the benefit of Purchaser during such period, except that:

 

(i)    the representations and warranties set out in Section 3.1(h) shall
survive and continue in full force and effect without limitation of time;

 

(ii)   the representations and warranties set out in Section 3.1(i) shall
survive and continue in full force and effect until 90 days after the expiration
of the period, if any, during which an assessment, reassessment or other form of
recognized written demand assessing liability for tax, interest or penalties
under applicable tax legislation in respect of any taxation year to which such
representations and warranties extend could be issued under such tax
legislation; and

 

(iii)  a claim for any breach of any of the representations and warranties
contained in this Agreement or in any agreement, instrument, certificate or
other document executed or delivered pursuant hereto involving fraud or
fraudulent misrepresentation may be made at any time following the Time of
Closing, subject only to applicable limitation periods imposed by law.

 

12

--------------------------------------------------------------------------------


 

3.3                               Purchaser’s Representations and Warranties

 

Purchaser represents and warrants to Seller as follows and acknowledges that
Seller is relying on such representations and warranties in connection with its
consummation of the transactions contemplated hereby:

 

(a)                                  Due Incorporation and Authority

 

Purchaser is duly incorporated, validly existing and in good standing with
respect to filing its annual returns under the laws of the Province of Nova
Scotia and has all requisite corporate power and capacity to own, lease and
operate its assets, properties and business and to carry on its business as
currently conducted.

 

(b)                                 Authority to Execute and Perform Agreement

 

Purchaser has all requisite corporate power and capacity to enter into, execute
and deliver this Agreement and to perform fully its obligations hereunder.  This
Agreement has been duly authorized, executed and delivered by Purchaser and
(assuming the due authorization, execution and delivery of this Agreement by
Seller and the validity and binding effect hereof on Seller) is the valid and
binding obligation of Purchaser enforceable against Purchaser in accordance with
its terms.

 

(c)                                  No Breach

 

The execution, delivery and performance by Purchaser of this Agreement and the
consummation by Purchaser of the transactions contemplated hereby will not:

 

(i)    violate or result in the breach of any provision of the constating
documents of Purchaser;

 

(ii)   violate, result in the breach of, or default (or an event which, with
notice or lapse of time or both, would constitute a default) under, any material
contract to which Purchaser is a party or to which Purchaser or any of its
assets or properties may be bound; or

 

(iii)  to Purchaser’s knowledge, violate any statute, law or regulation of any
jurisdiction, which violation, individually or in the aggregate, could have a
material adverse effect on Purchaser’s ability to consummate the transactions
contemplated herein or the performance of its obligations hereunder.

 

(d)                                 Consents and Approvals

 

The execution and delivery by Purchaser of this Agreement and the performance by
Purchaser of its obligations hereunder do not require Purchaser to obtain any
consents, approvals, authorizations, licenses, permits or other actions of, or
make any filings with, any Governmental Authority or any other Person.

 

13

--------------------------------------------------------------------------------


 

(e)                                  Actions and Proceedings

 

There are no outstanding orders, judgments, injunctions, awards or decrees of
any court, arbitrator or other Governmental Authority against Purchaser, and
there are no actions, litigation or suits or legal, administrative or arbitral
proceedings of any type whatsoever pending, or to the knowledge of Purchaser,
threatened, against Purchaser which individually or in the aggregate could
reasonably be expected to adversely affect Purchaser’s ability to consummate the
transactions contemplated herein or the performance of its obligations
hereunder.

 

(f)                                    Issued Shares

 

The issuance of the Issued Shares has been duly authorized and approved by all
requisite corporate, regulatory and other action, and the Issued Shares are
validly issued as fully paid common shares of Purchaser.

 

3.4                               Survival of Purchaser’s Representations,
Warranties and Covenants

 

The representations, warranties and, to the extent they have not been fully
performed at or prior to the Time of Closing, the covenants of Purchaser set
forth in this Agreement will survive the Closing for a period of 18 months from
and after the Closing Date.

 

ARTICLE 4 – COVENANTS

 

The parties hereto covenant and agree as follows:

 

4.1                               Governmental Filings

 

As soon as practicable after the execution of this Agreement, Seller and
Purchaser shall cooperate with each other and with their respective Affiliates
and shall make any and all filings and submissions to any Governmental Authority
which are required to be made in connection with the transactions contemplated
hereby.  Seller shall furnish to Purchaser and its Affiliates and Purchaser
shall furnish to Seller and its Affiliates such information and assistance as
the other parties may reasonably request in connection with the preparation of
any such notices, filings or submissions.  Each party hereto agrees to give the
other parties hereto prompt written notice of any notification that it receives
from any Governmental Authority in connection with the transactions contemplated
hereby.

 

4.2                               Expenses

 

The parties to this Agreement shall bear their own respective expenses incurred
in connection with the preparation, execution and performance of this Agreement,
including all fees and expenses of agents, representatives, counsel and
accountants.  Purchaser shall bear the costs and expenses associated with
(a) any sales or use taxes, federal taxes and any other taxes or duties payable
by either party as a result of the transactions contemplated hereby (excluding
any gains taxes), (b) any recording costs or transfer taxes resulting or arising
from the transaction contemplated herein, and (c) any fees, costs, attorneys’
fees or expenses required in connection with filings with Governmental
Authorities, in each case relating to the Assets and the transactions
contemplated hereby.

 

14

--------------------------------------------------------------------------------


 

4.3                               Indemnification for Brokerage Commissions

 

(a)                                  Seller represents and warrants to Purchaser
that there are no brokerage commissions, finder’s fees or similar fees or
commissions payable in connection herewith on account of Seller’s actions or the
actions of any of its Affiliates.  Seller agrees to indemnify and save Purchaser
harmless from any claim or demand for commission or other compensation by any
broker, finder, agent or similar intermediary claiming to have been employed by
or on behalf of Seller, Neenah Paper, Inc. or any of their respective
Affiliates, and to bear the cost of any legal expenses incurred by Purchaser in
defending against any such claim.

 

(b)                                 Purchaser represents and warrants to Seller
that there are no brokerage commissions, finders’ fees or similar fees or
commissions payable in connection herewith on account of Purchaser’s actions or
the actions of its Affiliates.  Purchaser agrees to indemnify and save Seller
and its Affiliates harmless from any claim or demand for commission or other
compensation by any broker, finder, agent or similar intermediary claiming to
have been employed by or on behalf of Purchaser or any of its Affiliates and to
bear the cost of any legal expenses incurred by Seller or any of its Affiliates
in defending against any such claim.

 

4.4                               Further Assurances

 

Seller and Purchaser will from time to time execute and deliver all such further
documents and instruments and do all acts and things as the other party may,
either before or after the Closing Date, reasonably require to effectively carry
out or better evidence or perfect the full intent and meaning of this Agreement.

 

4.5                               Use of Seller’s Trade Name

 

Purchaser shall be entitled to use existing sales literature, inventories,
packaging, office supplies, and such other items bearing any of the trade names
and trademarks of Seller which are included in the Assets for a period of nine
months from and after the Closing Date.  Purchaser agrees to cease using or
delete such trade names and trademarks from such items as soon as reasonably
practicable after the Closing Date but in any event within such nine-month
period.

 

4.6                               Money Received After Closing

 

If, at any time from and after the Closing, Seller receives any payment or other
money comprising or relating to the Assets that Seller is not otherwise entitled
to hereunder, Seller shall be deemed to be holding such funds in trust for
Purchaser and shall promptly upon receipt of such funds deliver the same to
Purchaser without deduction, set-off, counterclaim or offset.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 5 – CLOSING ARRANGEMENTS

 

5.1                               Closing

 

The sale and purchase of the Assets will be completed at the Time of Closing on
the Closing Date at:

 

 

Stewart McKelvey Stirling Scales

 

Purdy’s Wharf Tower One

 

1959 Upper Water Street

 

Suite 900

 

Halifax, Nova Scotia B3J 2X2

 

Canada

 

ARTICLE 6 – GENERAL

 

6.1                               Time of the Essence

 

Time is of the essence of this Agreement.

 

6.2                               Public Announcements

 

Neither Seller nor Purchaser shall make any publicity release or announcement
concerning this Agreement, or make any disclosure with respect to the
consideration paid pursuant to this Agreement, or the transactions contemplated
hereby without the prior written approval thereof by Purchaser or Seller, as the
case may be, except as required by Applicable Law, in which case the party
issuing the release or making such disclosure shall so advise the other party in
writing in advance of such issuance or disclosure.

 

6.3                               Benefit of the Agreement

 

This Agreement will inure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and permitted assigns of the
parties hereto.

 

6.4                               Third Party Beneficiaries

 

The provisions of this Agreement are solely for the benefit of the parties
hereto and their respective Affiliates, successors and permitted assigns and
shall not confer upon any third Person any remedy, claim, liability,
reimbursement or other right in excess of those existing without reference to
this Agreement.

 

6.5                               Entire Agreement

 

This Agreement (including the Schedules hereto) constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and cancels
and supersedes any prior understandings and agreements between the parties
hereto with respect thereto.  There are no representations, warranties, terms,
conditions, undertakings or collateral agreements,

 

16

--------------------------------------------------------------------------------


 

express, implied or statutory, between the parties other than as expressly set
forth in this Agreement.

 

6.6                               Amendments and Waivers

 

No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by each of the parties hereto.  No waiver of any
breach of any provision of this Agreement will be effective or binding unless
made in writing and signed by the party purporting to give the same and, unless
otherwise provided, will be limited to the specific breach waived.

 

6.7                               Assignment

 

This Agreement may not be assigned by any party hereto without the written
consent of the other parties hereto.

 

6.8                               Notices

 

Any demand, notice or other communication to be given in connection with this
Agreement will be given in writing and will be given by personal delivery or by
facsimile communication addressed to the recipient as follows:

 

 

(i)

to Seller:

 

 

 

 

 

Neenah Paper Company of Canada

 

 

3460 Preston Ridge Road, Suite 600

 

 

Alpharetta, Georgia 30005

 

 

 

 

 

Attention:

Steven S. Heinrichs

 

 

 

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

Facsimile:

678-518-3283

 

 

 

 

 

(ii)

to Purchaser:

 

 

 

 

 

 

Azure Mountain Capital Financial Corporation

 

 

c/o Blue Wolf Capital Management

 

 

48 Wall Street

 

 

31st Floor

 

 

New York, New York  10005

 

 

 

 

 

 

Attention:

Josh Wolf-Powers

 

 

 

 

 

 

Facsimile:

646-349-2280

 

 

 

 

 

 

and with a copy to:

 

 

 

 

 

 

Azure Mountain Capital Financial Corporation

 

 

c/o Davies Ward Phillips & Vineberg LLP

 

 

1 First Canadian Place

 

 

100 King Street West

 

 

Suite 4400, Box 63

 

 

Toronto, Ontario  M5X 1B1

 

 

 

 

 

 

Attention:

Gillian Stacey

 

 

 

 

 

 

Facsimile:

416-863-0871

 

17

--------------------------------------------------------------------------------


 

or to such other address, individual or electronic communication number as may
be designated by notice given by either party to the other.  Any demand, notice
or other communication given by personal delivery will be conclusively deemed to
have been given on the day of actual delivery thereof and, if given by facsimile
communication, on the day of transmittal thereof if given during the normal
business hours of the recipient and on the Business Day during which such normal
business hours next occur if not given during such hours on any day if receipt
of such facsimile communication is confirmed.

 

6.9                               Remedies Cumulative

 

The rights and remedies of the parties hereunder are cumulative and are in
addition to, and not in substitution for, any other rights and remedies
available at law or in equity or otherwise.  No single or partial exercise by a
party of any right or remedy precludes or otherwise affects the exercise of any
other right or remedy to which that party may be entitled.

 

6.10                        Governing Law

 

This Agreement is governed by and will be construed in accordance with the laws
of the Province of Nova Scotia and the federal laws of Canada applicable
therein.

 

6.11                        Attornment

 

For the purpose of all legal proceedings, this Agreement will be deemed to have
been performed in the Province of Nova Scotia and the courts of the Province of
Nova Scotia (and all courts competent to hear appeals therefrom) will have
exclusive jurisdiction to entertain any action arising under this Agreement. 
Seller and Purchaser each hereby attorns to the jurisdiction of the courts of
the Province of Nova Scotia and all courts competent to hear appeals therefrom.

 

6.12                        Counterparts

 

This Agreement and any amendment, supplement, restatement or termination of any
provision of this Agreement may be executed and delivered in any number of
counterparts, each of which when executed and delivered is an original but all
of which taken together constitute one and the same instrument.

 

[The next page is the signature page.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Agreement.

 

 

AS SELLER

NEENAH PAPER COMPANY OF CANADA

 

 

 

 

 

Per:

 

 

 

 

Name:Sean Erwin

 

 

 

Title:President and Chief Executive Officer

 

 

AS PURCHASER

AZURE MOUNTAIN CAPITAL FINANCIAL
CORPORATION

 

 

 

 

 

Per:

 

 

 

 

Name:

Sean Erwin

 

 

 

Title:

President and Chief Executive Officer

 

Signature page for Finance Asset Purchase Agreement

 

19

--------------------------------------------------------------------------------